Citation Nr: 0212721	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West Supp. 2001) for left pleural effusion 
and diaphragmatic paralysis as a result of treatment provided 
by a Department of Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from January to August 1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1. The veteran was hospitalized at a VA Medical Center from 
April 9 to April 25,
2000 for coronary artery bypass graft times three.

2. There is no evidence that the veteran developed left 
pleural effusion and
diaphragmatic paralysis as a result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
surgical treatment; or that the disabilities were due to an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The veteran is not entitled to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for left pleural 
effusion and diaphragmatic paralysis claimed to have 
developed as a result of treatment at a VA Medical Center 
from April 9 to April 25, 2000.  38 U.S.C.A. §§ 1151, 5103, 
5103A (West Supp. 2001); 38 C.F.R.  § 3.358 (2001); 66 Fed. 
Reg. 45,620, 45,630-32  (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The requirements under the 
new laws and regulations have been substantially met. 
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The veteran received a copy of 
the March 2001 rating decision, May 2001 Statement of the 
Case, and the November 2001 Supplement Statement of the Case 
(and corrected version).  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained VA medical records of the surgical treatment 
in issue.  Follow-up VA outpatient treatment records were 
obtained.  The veteran was afforded a VA examination that 
included a medical opinion in February 2001.  The RO obtained 
two additional medical opinions in July and August 2001.  The 
veteran was afforded an informal hearing before a Decision 
Review Officer (DRO) in July 2001 and a personal hearing 
before the undersigned Member in July 2002.  The Board notes 
that at the informal hearing, the veteran mentioned a 
conversation he had with a VA physician following surgery and 
the veteran also requested an evaluation of his claim by 
Surgery.  The DRO informed the veteran that VA would obtain 
additional treatment records from his sole post-surgery 
medical provider, Minneapolis VAMC and that VA would refer 
his claims file to the surgical staff for an evaluation.  The 
duty to notify has been substantially met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board concludes that the duties to notify and 
assist have been satisfied, and the Board will proceed with 
appellate review.  


38 U.S.C.A. § 1151 Claim

The veteran filed his claim in June 2000.   For claims 
received after October 1, 1997, benefits may be paid for 
disability or death caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001); VAOPGCPREC 40-97 (Dec. 31, 1997).  

According to VA medical records, the veteran was seen in 
March 2000 for episodes of shortness of breath which had 
increased over the past six years.  A series of evaluations 
revealed that the veteran had three vessel coronary artery 
disease.  The veteran was hospitalized from April 9 to April 
25, 2000, during which time a coronary artery bypass graft 
times three was performed.  It was noted that there were no 
intraoperative complications.  Subsequent VA treatment 
records show postoperative left pleural effusion and 
diaphragmatic paralysis following surgery.   

The veteran presented testimony before the undersigned Member 
that he currently suffered from residual shortness of breath 
as the result of surgery performed on him by VA.  The 
veteran's primary contentions on appeal are that he was not 
properly informed that pleural effusion and diaphragmatic 
paralysis might result from the surgery performed and that 
the surgical procedure was conducted negligently.

The veteran was seen by Dr. G.W. for a VA examination in 
February 2001.  The veteran complained of difficulty 
breathing, but reported no neurological complaints.  Dr. G.W. 
opined that he does not think paralysis of the phrenic nerve 
is a neurological problem.  Dr. G.W. reiterated his position 
in a July 2001 addendum.  

The veteran was also examined by Dr. J.E.S.  In his report, 
Dr. J.E.S. indicated that he reviewed the entire claims file.  
He found no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA Medical Center in furnishing hospital, 
medical, or surgical treatment.  Therefore, the veteran's 
contention that negligent use of a clamp caused nerve damage 
is not substantiated by the evidence.  Dr. J.E.S. maintained 
that left pleural effusion and diaphragmatic paralysis are 
anticipated complications in a small percentage of people 
operated.  There is another medical opinion of record 
rendered by VA thoracic cardiovascular surgeon Dr. R.C.B.  
According to his report, he reviewed the veteran's chart.  
Dr. R.C.B. also maintained that pleural effusion can occur as 
a normal course of surgery on the heart.  Although it is 
essentially a rare occurrence, Dr. R.C.B. asserted that the 
veteran's risk for this condition is higher because of his 
preoperative congestive heart failure along with longstanding 
asthma and the fact that the veteran is a smoker.  Dr. J.E.S. 
further noted that the pleural effusion appeared to have 
resolved at this point.  Under 38 U.S.C.A. § 1151 (West Supp. 
2001) and 38 C.F.R. § 3.358 (2001), compensation is warranted 
only in cases of actual chronic and current disability, 
rather than a short-term injury, and the Board observes that 
any pleural effusion as a result of the surgery resolved 
after the incident without permanent additional disability.  
Thus, not only does the evidence show that left pleural 
effusion did not result from the negligence of VA, the 
evidence also shows that the veteran does not currently 
suffer from left pleural effusion.  

Dr. J.E.S. added that he believes that the veteran has 
chronic lung disease superimposed on his cardiac disability, 
which explains his failure to improve following the surgery.  
As a basis for his reasoning, Dr. J.E.S. referred to the 
veteran's smoking.  Dr. J.E.S. indicated that any attempt to 
attribute his respiratory distress to the pleural effusion 
and diaphragmatic paralysis is highly speculative.  As a 
basis for his reasoning, Dr. J.E.S. noted that it appeared 
that the veteran had a very low ejection fraction 
preoperatively and has maintained that in the postoperative 
period.  The Board notes that in determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1)(2001).  Thus, while 
postoperative left pleural effusion and diaphragmatic 
paralysis is shown, according to Dr. J.E.S.' opinion, no 
additional disability manifested by shortness of breath has 
resulted from the surgery.  The only evidence of record 
supporting the conclusion that the veteran incurred an 
additional disability as a result of the surgery is his own 
lay opinion, as articulated in testimony from his hearing.  
The veteran has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In regard to the veteran's contention that he was not 
properly informed that pleural effusion and diaphragmatic 
paralysis might result from the surgery performed, there is 
testimony from the veteran that he recalls speaking with the 
attending physician concerning the procedure prior to the 
surgery.  The veteran also testified that he asked questions 
and researched the physician's background.  The veteran then 
indicated that he could not remember whether anyone told him 
before the procedure took place that pleural effusion and 
diaphragmatic paralysis might result from the surgery because 
he "was drugged pretty well."  The Patient Informed Consent 
form the veteran signed on April 9, 2000 shows he was advised 
of the risks of surgery.  The risks included but were not 
limited to death, stroke, renal failure, infection, and 
bleeding.  Regardless, as previously discussed, the veteran 
is not shown to suffer from an additional disability from 
left pleural effusion and diaphragmatic paralysis.

In conclusion, the Board finds that the preponderance of the 
evidence is against 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for 
additional disability of left pleural effusion and 
diaphragmatic paralysis as a result of VA treatment.  
Therefore, this claim must be denied.  


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for left pleural effusion and diaphragmatic 
paralysis claimed to have developed as a result of treatment 
at a VA Medical Center from April 9 to April 25, 2000 are 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

